department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date dear cc pa apjp radesilets cor-133786-01 uil this is in response to your letter dated date in the letter you ask that we respond to two questions the first question involves whether you can seek a refund of taxes paid_by you for tax years through the second question involves those social_security_benefits to which you may be entitled we are pleased to provide you with this general information and examine each question separately below you indicated that your income over this period consisted of wages subject_to_withholding and that you did not file income_tax returns for some years claims for refund sec_6511 of the internal_revenue_code states that a claim for credit or refund for an overpayment_of_tax shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever period is later if no return was filed by the taxpayer a claim_for_refund must be filed within years from the time the tax was paid a claim_for_refund is made by a taxpayer on his form_1040 tax_return or by filing the form_843 included despite the fact that you did not file income_tax returns for some years you may receive a refund of overpaid taxes if you file an income_tax return within years of the due_date of the return for the year in which you are seeking a refund assuming you overpaid your tax you may be able to receive a refund of the amount of the overpayment for tax years and as long as you file the tax returns for each of these years before date and date respectively generally speaking you may not recover any overpaid tax in the form of a refund for tax years through social_security numbers you indicate in your letter that you are interested in learning about your social_security history and those benefits to which you may be entitled we suggest that you contact the social_security administration at for assistance an cor-133786-01 employee of the administration will be able to assist you in determining whether you are entitled to social_security_benefits and if so how much similarly you state that you were issued two separate social_security numbers and are unsure as to which one you should use again we suggest that you contact the social_security administration at the above number and request assistance in resolving this matter as well if you have any questions please contact rob desilets jr badge number at sincerely administrative provisions and judicial practice division james c gibbons chief branch attachment form_843 instructions for form_843
